Citation Nr: 0202215	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  98-08 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than March 20, 1990 
for the grant of service connection for reflex sympathetic 
dysfunction.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted the veteran's claim for 
service connection for reflex sympathetic dysfunction and 
assigned a 20 percent disability rating thereto, effective 
April 22, 1994.  The veteran filed a timely appeal to the 
effective date of this grant.

When this matter was previously before the Board in July 1999 
it was remanded to the RO for further development, which has 
been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran originally filed a claim for service 
connection for reflex sympathetic dystrophia syndrome in a VA 
Form 21-4138, Statement in Support of Claim, received by VA 
in February 1989.

3.  In a rating decision dated in May 1989, the RO denied the 
veteran's claim for service connection for a nerve disability 
in the left knee; this decision was not timely appealed, and 
became final.

4.  In a VA Form 21-4138, Statement in Support of Claim, 
received by VA in March 1992, the veteran sought to reopen 
his previously-denied claim for service connection for reflex 
sympathetic dysfunction.

5.  In a rating decision dated in August 1992, the RO granted 
service connection for "sympathetic reflex dystrophy with PO 
lumbar sympathectomy," with benefits under Paragraph 30 (38 
C.F.R. § 4.30) for hospitalization and convalescence from 
March 20, 1990, the date of the veteran's admission to a VA 
medical center for medical treatment of his reflex 
sympathetic dysfunction, until May 31, 1990, followed by a 10 
percent rating effective June 1, 1990. 

6.  In June 1993, VA received from the veteran a Statement in 
Support of Claim in which he requested service connection for 
reflex sympathetic dystrophy syndrome.  The record does not 
indicate that the RO took any action based on this claim.

7.  In April 1994, VA received from the veteran a Statement 
in Support of Claim, in which he claimed that his unspecified 
"medical condition" had increased in severity.

8.  In October 1994, the veteran submitted a Statement in 
Support of Claim in which he clarified that his April 1994 
increased rating claim was also a claim for service 
connection for reflex sympathetic dysfunction.

9.  In a rating decision dated in June 1995, the RO granted 
the veteran's claim for service connection for reflex 
sympathetic dysfunction, and assigned a disability rating of 
20 percent thereto, effective April 22, 1994.

10.  The veteran appealed the effective date assigned for the 
grant of service connection for reflex sympathetic 
dysfunction, claiming that the date should be retroactive to 
the time of an initial diagnosis of reflex sympathetic 
dysfunction in 1988.

11.  In July 1999, the Board remanded the veteran's claim to 
the RO for further adjudication, with instructions that the 
RO determine whether the veteran was already service 
connected for reflex sympathetic dysfunction at the time of 
the June 1995 rating decision, in light of the grant of 
service connection in August 1992, and to proceed 
accordingly.

12.  In November 2001, the RO issued a rating decision in 
which it determined that the June 1995 rating decision which 
granted service connection for reflex sympathetic dysfunction 
was clearly and unmistakably erroneous, determined that the 
veteran had been service connected for reflex sympathetic 
dysfunction since March 20, 1990, and assigned a 20 percent 
rating to this disorder, effective June 1, 1990, the date 
when the veteran's disability was first rated.


CONCLUSIONS OF LAW

1.  The May 1989 RO rating decision which denied service 
connection for a nerve disability in the left knee is final.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).

2.  The criteria for the assignment of an effective date for 
the grant of service connection for reflex sympathetic 
dysfunction prior to March 20, 1990 have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5107, 5108, 5110, 7103, 7104 (West 
1991 & Supp. 2001); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.155, 3.156, 3.157(a), 3.400, 20.1100, 20.1105 (2001); 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA. The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C. § 5103A; see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.159).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for an 
earlier effective date for the grant of service connection 
for reflex sympathetic dysfunction.  The Board concludes that 
discussions as contained in the initial rating decision, in 
the statement of the case, and in several supplemental 
statements of the case (SSOCs), in addition to correspondence 
to the veteran, have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  The Board concludes that 
the VA does not have any further outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the earlier effective date issue on appeal, and 
that all relevant evidence necessary for an equitable 
resolution of this appeal has been identified and obtained.  
This is particularly the case in the present case, where 
resolution of the claim turns not on current medical 
evidence, but rather on an application of the law and 
regulations regarding the legal issue of effective dates.  
The evidence of record includes the veteran's service medical 
records, post-service VA outpatient treatment notes and 
examination reports, private medical records, and personal 
statements made by the veteran in support of his claim.  
Furthermore, the Board remanded the veteran's claim in March 
1999 with instructions that the veteran's case be reviewed by 
a medical examiner for clarification of the issue of whether 
the veteran was already service connected for reflex 
sympathetic dysfunction at the time of the RO's June 1995 
rating decision.  This medical opinion was sought and 
received by the RO in February 2001.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim for an earlier 
effective date.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  See generally VCAA; see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  

As noted above, this appeal arises from an RO rating decision 
dated in June 1995, which granted the veteran's claim for 
service connection for reflex sympathetic dysfunction.  The 
RO also informed the veteran at that time that "[t]his 
condition is evaluated as 20 percent disabling from April 22, 
1994, the date of claim."  The veteran filed a timely appeal 
to the effective date assigned, claiming that the effective 
date should be retroactive to the time of initial diagnosis 
of reflex sympathetic dysfunction in 1988 by Dr. Ray 
Sorensen. 

In July 1999, the Board remanded the veteran's claim to the 
RO for further action.  At that time, the Board noted that a 
review of the veteran's claims files revealed that, 
historically, in March 1992 the veteran filed a VA Form 21-
4138, Statement in Support of Claim, in which he requested 
that the RO reopen his claim for service connection for 
reflex sympathetic dystrophia syndrome.  In a rating decision 
dated in August 1992, the RO addressed the issue of "service 
connection for reflex dystrophy with PO lumbar sympathectomy 
as being a result of his SC left knee surgery."  The RO 
noted that the veteran underwent a lumbar sympathectomy 
during a period of VA hospitalization from March 20, 1990 to 
April 7, 1990 for treatment of chronic intractable left lower 
extremity pain.  The RO also noted that a VA examination 
showed a history of reflex sympathetic dystrophy following 
the veteran's left knee surgery, and that he needed to 
undergo monthly nerve blocks for treatment of his pain.  The 
RO thus granted service connection for "sympathetic reflex 
dystrophy with PO lumbar sympathectomy."  The RO assigned a 
100 percent disability evaluation from March 20, 1990 to May 
31, 1990 under Paragraph 30, with a subsequent 10 percent 
disability evaluation from June 1, 1990 forward.  The Board 
noted that the medical records used by the RO in granting 
this benefit indicated that the veteran complained of both 
low back pain and left lower extremity pain since the time of 
his knee surgery.

A subsequent RO rating decision dated in March 1993 did not 
address the issue of reflex sympathetic dysfunction, but the 
Board observes that the rating sheet indicates that the 
veteran was still service connected for sympathetic reflex 
dystrophy at the 10 percent rate at that time.

In a Statement in Support of Claim from the veteran dated in 
June 1993, the veteran requested service connection for 
reflex sympathetic dystrophy syndrome and a total rating for 
compensation based on individual unemployability due to a 
service-connected disability.  The Board observed that 
although the RO took action on the total rating claim, it did 
not appear that it took action on the service connection 
claim.

In a rating decision dated in January 1994, the RO granted 
the veteran an increased rating from 10 percent to 20 percent 
for his service-connected back condition.  In the rating 
sheet, the RO noted that it re-characterized the veteran's 
back disorder from "reflex dystrophy with PO lumbar 
sympathectomy" to "chronic back pain with degenerative 
changes and lumbar sympathectomy (formerly evaluated under DC 
8528)," and changed the rating code from DC 8528 to DC 5010-
5295.

On April 22, 1994, the RO received another Statement in 
Support of Claim from the veteran, in which he claimed that 
his unspecified "medical condition" had increased in 
severity, and requested a new compensation and pension 
examination to substantiate his claim.  Such examination was 
scheduled by the RO to take place in May 1994.  However, this 
examination was postponed pursuant to the veteran's 
telephonic request to postpone all VA examinations until such 
time as he had completed an examination of his left knee by a 
private orthopedist and sent those records to the RO for 
review.

In October 1994, the veteran sent in another Statement in 
Support of Claim in which he clarified that in his earlier 
claim for an increased rating for his "medical condition" 
he was also seeking "service connected disability for reflex 
sympathetic dysfunction," which he claimed he had applied 
for before but had never been addressed by the RO.

In February 1995, the RO issued a rating decision which, 
among other things, deferred taking action on the veteran's 
claim for service connection for reflex sympathetic 
dysfunction pending the results of the veteran's postponed VA 
examination.

The postponed VA examination was conducted in February 1995, 
and in a rating decision dated in June 1995, the RO granted 
the veteran's claim for service connection for reflex 
sympathetic dysfunction.  The RO also informed the veteran 
that "[t]his condition is evaluated as 20 percent disabling 
from April 22, 1994, the date of claim."  The veteran filed 
a timely appeal to the effective date assigned, claiming that 
the effective date should be retroactive to the time of 
initial diagnosis of reflex sympathetic dysfunction in 1988 
by Dr. Ray Sorensen.

The Board then concluded that a review of the history of the 
veteran's claim revealed that there was some question as to 
whether the RO's June 1995 grant of service connection for 
reflex sympathetic dysfunction constituted a grant of service 
connection for a new disability at all, since it appeared 
that service connection for reflex sympathetic dysfunction 
was already in effect at the time of the June 1995 rating 
decision.  Indeed, the Board noted that the record indicated 
that the veteran had been service connected for reflex 
sympathetic dysfunction since March 20, 1990.  The Board also 
noted that since the complaints (low back and left lower 
extremity pain), medical findings, diagnoses, and etiology 
(the veteran's total left knee replacement surgery) were 
essentially identical at the time of the original grant of 
service connection for reflex sympathetic dysfunction in 
August 1992 and the second "grant" of service connection 
for reflex sympathetic dysfunction in June 1995, there was a 
high probability that the second grant was, in fact, merely a 
new evaluation of a service-connected disorder.  

The Board instructed the RO to determine if the veteran's 
reflex sympathetic dysfunction was already a service-
connected disorder at the time of the rating decision in June 
1995.  The Board noted that if the RO determined that 
resolving this issue required medical conclusions, the RO was 
authorized to take the necessary action, to potentially 
include ordering a new VA examination or opinion, in order to 
clarify the issue.  The Board further indicated that if the 
RO determined that the veteran's reflex sympathetic 
dysfunction was indeed already service connected at the time 
of the June 1995 rating decision, it should take appropriate 
action to recharacterize the action taken in June 1995, 
including a re-evaluation of the effective date of the 
increase to 20 percent for the veteran's reflex sympathetic 
dysfunction.

In response to this Board remand, the RO forwarded the 
veteran's claims file and a copy of the Board's remand to a 
VA neurologist for his or her review and opinion.  This 
physician then opined as follows:

After review of the Remand and C-file, in 
this examiner's opinion, it appears that 
service connection for Reflex Sympathetic 
Dystrophy was already in effect at the 
time of [the] June 1995 rating decision.  
Therefore, the June 1995 decision was a 
new evaluation of an already existing 
service connected disability.  The 
medical records support the fact that 
this is the same ongoing and chronic 
medical condition for which service 
connection was granted in 1990, namely 
reflex sympathetic dystrophy, with post 
operative lumbar sympathectomy.

In a rating decision dated in November 2001, the RO 
determined that the June 1995 rating decision which granted 
service connection for reflex sympathetic dysfunction of the 
left knee was clearly and unmistakably erroneous, and that 
revision of that decision was warranted.  The RO determined 
that the reflex sympathetic dysfunction which was service 
connected in June 1995 was the same disorder that had 
previously been service connected by the earlier rating 
decision dated in August 1992, with an effective date of 
March 20, 1990.  The RO further determined that the 20 
percent disability rating then in effect for the veteran's 
reflex sympathetic dysfunction should be made retroactive to 
June 1, 1990.  The RO did not extend this 20 percent rating 
back to March 20, 1990 because, as noted above, the veteran 
was rated as 100 percent disabled from March 20, 1990 to May 
31, 1990 for hospitalization and convalescence under the 
provisions of Paragraph 30 (38 C.F.R. § 4.30).

In reviewing the veteran's claims file, the Board observes 
that in February 1989, VA received from the veteran a VA Form 
21-4138, Statement in Support of Claim, in which he indicated 
that he wished "to make a claim for nerve damage to [] my 
left leg."  In response, in May 1989, the RO issued a rating 
decision in which it noted that there were "no neurological 
changes or neuro deficits shown in the left knee," and 
denied the veteran's claim for an increased rating for his 
service connected total left knee replacement with "claimed 
neurological involvement."  At the time of this decision, 
evidence considered included a December 1988 statement from 
Ralph W. Richter, M.D., and a February 1989 statement from 
Raymond F. Sorensen, D.O.  The veteran filed a timely notice 
of disagreement (NOD) to this decision, and the RO issued a 
statement of the case in response.  However, the veteran 
failed to file a timely appeal to this determination.  See 38 
C.F.R. § 20.302 (2001).  The May 1989 decision became final 
based on the evidence then of record, but was subject to 
reopening if new and material evidence was submitted.  38 
U.S.C.A. §§ 5108, 7103, 7104 (West 2000 & Supp. 2001); 38 
C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2001).  

The veteran contends that he is entitled to an effective date 
for service connection for reflex sympathetic dysfunction 
back to the time of the statement by Dr. Sorensen in February 
1989, or back to the time of the statement by Dr. Richter in 
December 1988.  He argues that his symptomatology has been 
present since that time and that he has continued to seek 
service connection for nerve-related symptomatology, thus 
warranting an earlier effective date for the grant of service 
connection.  As noted above, the record reflects a final RO 
decision dated in May 1989, which denied service connection 
for the veteran's claimed "neurological changes or neuro 
deficits" in the left knee.  38 U.S.C.A. § 7105(c).  Absent 
revision based upon clear and unmistakable error (CUE) in the 
prior final decision, the assigned effective date for the 
grant of service connection can be no earlier than May 1989.  
See 38 C.F.R. § 3.105.

The case is governed by criteria pertinent to effective dates 
for reopened claims.  Because service connection was granted 
for reflex sympathetic dysfunction on the basis of new and 
material evidence received after a prior final denial, the 
effective date would normally be the latter of the date of 
the reopened claim or the date entitlement arose.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  Service connection was ultimately 
granted based on the veteran's specific request to reopen his 
claim received on March 29, 1990, at which time the veteran 
stated that "I wish to reopen my claim for an increased 
disability evaluation for my service connected disabilt[y] 
left knee disorder with nerve involvement."  The Board has 
reviewed the evidence to determine whether a claim, formal or 
informal, exists after May 1989 (the date of the prior 
unappealed rating decision), but before March 29, 1990 (the 
date of VA's receipt of the veteran's application to reopen 
his claim).

In this regard, 38 C.F.R. § 3.155 states that any 
communication or action indicating intent to apply for one or 
more VA benefits may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) states that the effective date of 
compensation benefits (as a claim to reopen) will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  A report of examination or 
hospitalization, if it meets the requirements of this 
section, will be accepted as an informal claim for benefits 
if the report relates to a disability that may establish 
entitlement.  An informal claim to reopen a previously-denied 
claim can be established by submitting a report of 
examination or hospitalization by VA or uniformed services.  
In that case, the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim, only when 
such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.

The Board notes that a VA discharge summary submitted a few 
days after VA's receipt of the March 29, 1990 claim to reopen 
indicates that beginning on March 20, 1990, the veteran was 
hospitalized for surgical treatment consisting of, among 
other things, lumbar sympathetic blocks and lumbar 
sympathectomy.  The RO implicitly determined, and the Board 
agrees, that this hospitalization report constituted an 
informal claim to reopen the previously-denied claim for 
service connection for reflex sympathetic dysfunction.  As a 
formal claim to reopen was received within one year of this 
hospital admission (indeed, within 9 days of this admission), 
the assignment of March 20, 1990 as the effective date for 
service connection for reflex sympathetic dysfunction was 
proper.

In accepting the March 20, 1990 hospitalization report as an 
informal claim to reopen the claim for service connection for 
reflex sympathetic dysfunction, the Board also finds that the 
record on appeal does not contain any document dated after 
the last unappealed denial in May 1989, and before March 20, 
1990, which would afford the veteran an even earlier 
effective date.  The Board finds that the RO did not receive 
any correspondence after the RO's May 1989 denial evidencing 
the veteran's intent to reopen his reflex sympathetic 
dysfunction claim prior to March 1990. 

Based on the foregoing, the Board finds that the record does 
not allow for an earlier effective date for VA compensation 
in this case, even when based upon a liberal reading of the 
regulations and the stated intention that the regulations be 
construed to provide the maximum possible benefit.  The 
earliest effective date for service connection is March 20, 
1990.

The Board acknowledges the veteran's contention, as set forth 
in his NOD, that the date of service connection for his 
reflex sympathetic dysfunction should be "retroactive [to] 
the date of diagnosis (1988)," at which time he was 
reportedly diagnosed with reflex sympathetic dysfunction by 
Dr. Ray Sorensen.  However, the medical records submitted by 
Drs. Richter and Sorensen in 1988 and 1989, respectively, 
cannot serve to establish entitlement to an earlier effective 
date, regardless of their content, as this evidence was 
explicitly considered by the RO at the time of the May 1989 
rating decision, at which time service connection for reflex 
sympathetic dysfunction was denied.  As noted earlier, this 
decision became final when it was not timely appealed by the 
veteran, and is not subject to revision, absent a showing of 
clear and unmistakable error.  See 38 C.F.R. § 3.105.



ORDER

An effective date earlier than March 20, 1990 for a grant of 
service connection for reflex sympathetic dysfunction is 
denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

